Citation Nr: 1803972	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus (flatfoot).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1978 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Bilateral pes planus is not attributable to or related to service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's November 1977 entrance examination indicated that he had mild pes planus.  His November 1977 self-reported medical history indicated that he did not have foot trouble and he did not note pes planus.  His service treatment records (STRs) showed that he was not treated for pes planus during his active duty service.

Post-service, in October 2010, the Veteran reported that foot pain began in 2009 because he walked more frequently.  His right foot hurt more than his left.

September 2010 and September 2011 VA treatment notes showed that the Veteran complained of flat feet.  He was diagnosed with bilateral pes planus and given arch supports on both occasions.

In February 2012, the Veteran had a VA disability benefits questionnaire (DBQ) for flatfoot (pes planus).  The examiner reviewed his claims file.  He was diagnosed with bilateral pes planus.  The Veteran reported that he had flatfeet prior to active duty service, but was not treated for flatfeet during his service.  He reported a family history of flatfeet, yet the military was not aware of his family history.  He stated that he had pain in his feet without his bilateral arch supports.  On examination, the Veteran did not have pain or swelling on use of the feet.  He had marked pronation, marked deformities, and decreased longitudinal arch height of his bilateral feet.  His symptoms were relieved by arch supports that he used constantly.  A December 2010 image study of the right foot revealed a slightly flattened arch and probable arterial calcifications that are common in diabetic patients.  No other abnormalities were found.  A December 2010 image study of the left foot revealed a flattened arch with no abnormal bone findings.  The examiner opined that the Veteran's bilateral pes planus was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as it existed prior to entrance into military service as evidenced on his November 1977 entrance examination.  Also, the VA examiner opined that the Veteran's pes planus was not aggravated beyond its natural progression based on medical literature as well as the examiner's clinical experience.  The Veteran claimed his flatfeet began in 1978, yet it was found on his November 1977 entrance examination.  He reported pain in 2009 when he walked more often; decades after his service. 

A September 2013 VA podiatry treatment note indicated that the Veteran complained of flat feet and that it interfered with walking and daily activities.  He stated that rest improved the pain, but attempting to walk normally produced pain.  X-rays from 2011 showed that his feet were essentially within normal limits except for some calcified vessels.  Palpitation of his bones and joints were within normal limits.  His gait and stance were pronated.  Muscle strength and muscle tone were within normal limits.  He was diagnosed with pes planus and given orthotics.  

In February 2014, the Veteran summarized medical reports and asserted that his military service aggravated his bilateral flatfeet.  

During an August 2017 VA appointment, the Veteran stated that diabetes and flatfeet have resulted in foot pain.  His symptoms were addressed with custom shoes.

An October 2017 VA imaging study of the Veteran's bilateral feet revealed pes planus.  A VA podiatrist recommended clinical correction for his bilateral pes planus.  Diabetic foot education was given and diabetic shoes were ordered.  

In this case, the VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his preexisting pes planus began in-service or was aggravated beyond its natural progression in-service.   Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature" Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's pes planus is not related to service.  Further, there is no competent and credible evidence establishing that the Veteran's bilateral pes planus was aggravated beyond its natural progression.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for bilateral pes planus is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


